BUTZNER, Senior Circuit Judge,
dissenting:
I agree with the district court that there was sufficient evidence to support the jury’s finding that Howard Cobb was insane and that consequently the West Virginia statute of limitations should be tolled for a period of at least 92 days after he was released from a psychiatric institution.
I
The question to be resolved in deciding a motion for judgment notwithstanding the verdict is whether there is evidence upon which a jury can properly find a verdict. Ralston Purina Co. v. Edmunds, 241 F.2d 164, 167 (4th Cir.1957). In determining whether the evidence is sufficient the court is not free to weigh the evidence or to pass on the credibility of witnesses or to substitute its judgment of the facts for that of the jury. 9 Wright & Miller, Federal Practice & Procedure § 2524 at 543-44 (1971). The nonmoving party must be given the benefit of every legitimate inference in his favor. Mays v. Pioneer Lumber Corp., 502 F.2d 106, 107 (4th Cir.1974). Tested by these familiar precepts, the jury’s verdict, which was accepted by the district court, should be sustained.
II
Credible evidence depicted Howard Cobb’s mental condition immediately following his release from Weston. William Byrne, an attorney and the only witness testifying about direct personal contact with Howard during the period following Howard’s release, said that Howard behaved bizarrely on every occasion that he met with Byrne. He testified that Howard’s conduct was “out of control,” “incoherent,” “irrational,” and at times frightening. Byrne also testified that Howard could not articulate his reasons for requesting Byrne’s help and that he was unable to sustain a rational conversation. Byrne also noted a striking contrast between Howard’s conduct and demeanor at trial and his conduct when Byrne first met him immediately after his release from Weston. Finally, Byrne said that, based on his contacts with Howard, Howard’s mental derangement apparently persisted for several months.
I do not accept the argument that the jury’s verdict should be overturned because *734Byrne did not feel that a legal guardian should have been appointed for Howard or that Howard should have been reinstitu-tionalized. Not all insane persons need to be institutionalized or to have a guardian appointed for them. In fact, some schools of psychiatric thought hold that under certain circumstances deinstitutionalization of the insane can promote mental health. See Eanes v. United States, 407 F.2d 823, 824 (4th Cir.1969). Certainly, most modern psychiatrists prefer less restrictive forms of treating the mentally ill over institutionalization where possible.
In addition, Dr. Wilbur Sine, an expert witness Board Certified in psychiatry, testified that after Howard’s release, Howard continued on the medication which was prescribed for him at Weston. He expressed an opinion that, given Howard’s psychiatric history and treatment at Weston, Howard probably would have been unable to interact effectively with others or assist his lawyer in preparing a lawsuit for at least six months after his release from Weston.
Finally, Howard himself testified that after he was released from Weston, he was confused and behaved in socially unacceptable ways. His condition was serious enough for him to receive outpatient care by a psychiatrist at a mental health facility.
The testimony of Byrne, Sine, and Howard was sufficient to support the jury’s finding about Howard’s insanity. The jury had the advantage that this court did not have of observing the witnesses’ demeanor in assessing their credibility and the weight to assign to their testimony.
Although Howard was lucid enough to seek release from Weston on several occasions, his actions do not justify overturning the jury’s verdict. Just because Howard was able to effectuate his release from Weston does not mean that he was sane enough to assimilate and articulate what had happened to him while he was at Weston or cooperate with an attorney in the prosecution of a complex civil suit. There are varying degrees of insanity. A person can be mentally deranged and yet be able to perform some tasks and cooperate with others on a limited basis. There may be other tasks which are completely beyond that person. Howard spent most of his life in an institution. His confinement at Weston was a traumatic experience. It was reasonable for the jury to have determined in light of those facts that while Howard was capable of employing familiar, uncomplicated means to obtain release from Weston and other institutions, he was incapable for at least a period of 92 days after his release from Weston of comprehending his legal rights and pursuing their vindication.
By instructions, to which no error has been assigned, the court fully explained to the jury the bar of the two year statute of limitation and the mental disability necessary to avoid the bar. The jury found that Howard was not competent to file this action within the limitation period. The district court, reviewing the evidence, refused to set aside the jury’s verdict. It is not an appellate court’s function to reassess the credibility of the witnesses or to substitute its judgment of the facts for that of the jury. Dissenting, I would affirm the judgment entered in Howard’s favor on this issue.